Citation Nr: 0728824	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-12 576	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1998 
to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, by which the RO granted service 
connection for psoriasis and established an initial 30 
percent rating.  In December 2006, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

Since the award of service connection, the veteran's service-
connected psoriasis has not affected more than 40 percent of 
her entire body or more than 40 percent of exposed areas; 
near-constant systemic therapy involving corticosteroids or 
other immunosuppressive drugs has not been shown during any 
12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected psoriasis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a December 2003 notice letter, 
the veteran and her representative were notified of the 
information and evidence needed to substantiate the veteran's 
claim.  By a January 2007 notice letter, the veteran was 
provided with the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in May 2007, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her disability, 
including medical evidence showing an increase in severity of 
her psoriasis.  The veteran was also told that it was her 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal department of 
agency.  Consequently, the Board finds that the veteran has 
been put on notice to submit any pertinent evidence that she 
may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the Naval Medical Center in San Diego, 
California.  The veteran has not otherwise alleged that there 
are any outstanding medical records probative of her claim on 
appeal that need to be obtained.  Additionally, in December 
2003 and February 2007, the veteran was provided VA 
examinations in relation to her claim, the reports of which 
are of record.  In a July 2007 brief, the veteran's 
representative contended that another VA examination is 
warranted.  The Board finds that further examination is not 
necessary to decide the claim as explained further in the 
analysis section of the decision.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (An 
effective date of September 8, 2002 has been assigned.)

The veteran's service-connected skin condition has been 
evaluated as 30 percent disabling under Diagnostic Code 7816 
for psoriasis since the award of service connection.  
38 C.F.R. § 4.118 (2006).  Under that diagnostic code, a 30 
percent rating is warranted when there is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  More than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent rating.  A 60 percent 
rating is the highest schedular rating under this diagnostic 
code.  38 C.F.R. § 4.118 (Diagnostic Code 7816).  (Although 
Diagnostic Code 7816 allows for rating based on disfigurement 
of the head, face, or neck, or based on scarring, depending 
on the predominant disability, in this case, the predominant 
symptomatology is that addressed by Diagnostic Code 7816.)

A review of the medical evidence reveals that the veteran 
received regular treatment for her skin condition at the San 
Diego Naval Medical Center subsequent to military service.  A 
January 2003 consultation request reflects that the veteran 
had had persistent eczema consisting of a highly excoriated 
rash on her elbows, back, arms, and legs.  There had been 
extensive scarring of the lower extremities consisting of 
multiple diffusely located circular scars.  It was noted that 
she had been prescribed prednisone and Zyrtec.  Another 
January 2003 record had a diagnosis of atopic dermatitis.  It 
was noted that there were widespread hyperpigmented 
lichenified plaques on the extensor surfaces and trunk 
without infection.  An April 2003 entry noted that the atopic 
dermatitis was under moderate control.  The veteran also 
submitted lay statements from her family and fellow service 
members.  However, these statements pertained to the in-
service incurrence of her skin condition and not to the 
symptomatology since the award of service connection.

In December 2003, the veteran underwent VA examination.  
Historically, the examiner noted that the veteran was first 
diagnosed with dermatitis after developing a rash during 
military service in November 2000.  The rash resolved and 
recurred on several occasions.  Topical treatments were 
usually effective in resolving the rash.  Her last flare-up 
prior to the examination was in September 2003.  On 
examination, the examiner reported that there were very faint 
hyperpigmented macules on the veteran's upper and lower 
extremities and right buttock.  There was evidence of 
excoriation and eczematous changes in the bilateral 
antecubital and popliteal areas.  There was also 
hyperpigmentation on the axilla with no active inflammatory 
skin reaction.  The examiner diagnosed the veteran with 
eczema involving less than 40 percent of the entire body.  
The examiner stated that there was evidence of post-
inflammatory pigmentation over greater than 40 percent of the 
body that had faded over time.  The active disease was 
actually limited to less than 20 percent of the body.  The 
examiner reported that the disease was well controlled by the 
treatment regimen of Carmol, Elidel, and Temovate.

The rating criteria for inflammatory skin diseases, such as 
the psoriasis that the veteran suffers from, are based on two 
aspects:  (1) the percentage of affected area of the body and 
(2) the type and frequency of treatment.  See 38 C.F.R. 
§ 4.118 (Diagnostic Code 7816).  When either aspect is 
satisfied for a given disability level, the corresponding 
disability rating is warranted.  (The Board notes that the 
veteran has been variously diagnosed with psoriasis, eczema, 
and dermatitis since the onset of her symptoms.  The rating 
criteria are identical for those three skin conditions.  See 
38 C.F.R. § 4.118 (Diagnostic Codes 7806, 7816).  Thus, 
regardless of which term is used in the veteran's case, the 
symptomatology is equivalent and the diagnostic code that has 
been assigned is suitable for an analysis.)

The type and frequency of the veteran's skin treatment since 
the award of service connection is not sufficient to meet the 
criteria for a 60 percent rating.  While the veteran has 
received regular treatment for her condition, she has not 
received near-constant systemic therapy consisting of 
corticosteroids or other immunosuppressive drugs in any 12-
month period.  Her prescribed medications have primarily been 
comprised of topical ointments and lotions, as well as oral 
antibiotics and antihistamines.  Although treatment with oral 
prednisone has been shown on at least one occasion, the 
frequency of such systemic treatment contemplated by the 
criteria has not been established.  Consequently, a higher 
initial rating based on the type and frequency of treatment 
is not warranted.

With respect to the percentage test, the veteran also does 
not warrant a higher initial rating based on the above 
evidence.  Because the December 2003 VA examiner determined 
that less than 40 percent of the entire body was affected, 
the criteria for a 60 percent rating were not met.  Although 
the examiner mentioned that over 40 percent of the veteran's 
body had evidence of hyperpigmentation, it had faded over 
time.  In fact, the examiner reported that less than 
20 percent of her body was affected by the active disease at 
that time.  That percentage of coverage does not even meet 
the criteria for a 30 percent rating based on the percentage 
test.  Additionally, there was no documentation in the 
treatment records concerning the percentage of the veteran's 
body that was affected by the skin condition.

Even though a higher initial rating is not warranted based on 
the above-detailed evidence, the Board remanded the case for 
another examination in order to primarily address whether the 
skin condition affects more than 40 percent of exposed areas 
of the veteran's body.  The fact that less than 20 percent of 
the entire body was affected by the skin condition does not 
exclude the possibility that it affected more than 40 percent 
of exposed areas.  Accordingly, another VA dermatological 
examination was scheduled for February 2007.

The February 2007 VA examiner noted that the skin of the 
veteran's entire body was clear of any rashes.  The examiner 
reported that there was absolutely no scarring, itching, 
redness, or infection.  The veteran stated that the last time 
she used a cream for treatment was six months prior to the 
examination and that she had not experienced any recurrences 
of a rash.  The examiner provided a diagnosis of recurrent 
rash with history of psoriasis with no residuals for six 
months.  Significantly, the examiner reported that zero 
percent of the entire body and zero percent of exposed areas 
were affected by the skin condition and that the veteran no 
longer uses medication or creams.  The examiner reiterated 
his findings in a March 2007 addendum after reviewing the 
claims file.  Thus, the February 2007 VA examination does not 
provide a basis for awarding a higher initial rating.  None 
of the criteria for a higher rating is met as the skin 
condition, at least for a period of six months, had resolved.

As noted above, the veteran's representative asserts that 
another examination is warranted because the results of the 
February 2007 examination are not reflective of the actual 
degree of disability.  He states that an examination should 
be administered when the skin condition is at its worse or 
most disabling; i.e., during its active phase.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).  Another 
examination is not warranted based on this reasoning because 
the veteran was already examined during an active phase in 
December 2003.  Moreover, the veteran has not identified any 
particular time of year when the skin condition is regularly 
worse or flares-up.  In fact, one of her most intensive 
treatment cycles was at the end of January 2003, which is at 
a similar time of year as the February 2007 VA examination.  
Finally, the veteran herself stated that she had not had any 
recurrences for six months at the time of the most recent 
examination and that she was not treating the skin condition.  
The veteran has already been afforded two examinations in 
relation to this claim, satisfying VA's duty to assist.  VA 
is not bound to delay the adjudication of a claim 
indefinitely while waiting for a disability to attain a 
certain level of severity, an event that may never come to 
pass.  Should the veteran's disability picture worsen in the 
future, she may always file for an increase in compensation 
at that time.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's psoriasis reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for psoriasis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for psoriasis 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


